Order entered January 31, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00528-CV

                          IN RE AMY HAGEN, Relator

         Original Proceeding from the 469th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 469-54042-2016

                                     ORDER
                    Before Justices Molberg, Reichek, and Smith

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                            /s/   KEN MOLBERG
                                                  JUSTICE